Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 4/4/22.  In the reply, the applicant amended claims 1, 7, 10; canceled claims 5-6.  Claims 1-4, 7-10 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
4.	Claims 1-4, 7-9 are allowed.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson (US 2003/0220587).  Swenson discloses:
A safety shield for a needle, comprising (Fig. 10), a base member 30b fixed to a proximal end of a needle; a curved biasing arm formed as a single curved member that is flexible along its length, 80b,82b,84b,92b,94b—curve portion 84b connected (at 89b) to the base member and extending axially from the needle, the biasing arm also being connected at an opposite end 96b to an enclosure housing 62b movably connected to a portion of the needle distal to the proximal end of the needle, and slidable (Figs. 10, 11) along the length of the needle, the enclosure housing adapted to contact (at 56b) the skin of a patient, and guide the needle into the patient during insertion of the needle into the patient; wherein the curved biasing arm biases the enclosure housing towards the distal end of the needle. [0062], Figs. 9-11

Response to Arguments
8.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that there is no indication in Swenson (claim 10) that the combination of parts 80b,82b,84b,92b are able to, or intended, to form a single flexible structure.  This argument is not persuasive.  In the embodiment of Figs. 9-11, guard drive 80b is described as being integrally formed with hub 30b and tether 92b, forming a one-piece unitary structure, see Figs. 9-11, [0060-61].  Further, this is juxtaposed to embodiment in Figs. 7-8 where tether 92a includes two sections that meet at a hinge 98a and with proximal portion 94a being fixedly adhered to fin 82a at hinge (see Fig. 8).  The embodiment of Figs 9-11 directly describes the curved biasing arm being formed as a single (unitary) flexible structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783